Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 09/28/2021.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-2, 4-18, 20-22 of U.S. Patent No. 11159373 B2. 
The conflicting claims are identical. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 11159373 B2.  The differences have been color coded.
Claim # in Instant Application
(17/487,035)
Claim # in U.S.  Patent No. 11159373 B2
 [Claim 1]   A method for channel reconfiguration in a communications network, the method being performed by a network node, the method comprising: 
obtaining received signal strength indicator (RSSI) measurements from wireless devices, the wireless devices being served by the network node at a current channel in a current frequency interval within a current frequency band, the RSSI measurements triggering the network node to perform channel reconfiguration; and 
performing the channel reconfiguration by selecting a new channel for serving the wireless devices, wherein: the new channel is in one of the following: the current frequency interval in the current frequency band, a new frequency interval in the current frequency band, or a new frequency interval in a new frequency band; and the new channel is selected based on RSSI measurements are performed by the network node on one or more of the following: the current channel in the current frequency interval, a different channel in the current frequency interval, or a different channel in the new frequency interval.
1. A method for channel reconfiguration in a communications network, the method being performed by a network node, the method comprising: 
obtaining received signal strength indicator (RSSI) measurements from wireless devices, the wireless devices being served by the network node at a current channel in a current frequency interval within a frequency band, the RSSI measurements triggering a need for the network node to perform channel reconfiguration; and
 selecting a new channel in a new or the same frequency interval, in a new or the same frequency band, for serving the wireless devices by the network node based on RSSI measurements performed by the network node, thereby performing the channel reconfiguration.

 2
2
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
20
19
21
20
22





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 5, 7, 10, 13, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sergio Aguirre et al (US 20180132288 A1) in view of Lin Li et al (US 20170171791 A1).
For Claim 1, Aguirre discloses a method for channel reconfiguration in a communications network, the method being performed by a network node (Aguirre teaches, in ¶ 0098, lines 1-3, that the base station may select the channel based on the order of the channels included in the set of available channels), the method comprising:
 obtaining received signal strength indicator (RSSI) measurements from wireless devices, the wireless devices being served by the network node at a current channel in a current frequency interval within a current frequency band (Aguirre teaches, in ¶ 0082, lines 2-4, that the base station 220 may receive an RSSI value, an SINR value, and/or a value related to another measurement associated with one or more channels of a frequency spectrum), the RSSI measurements triggering the network node to perform channel reconfiguration (Aguirre teaches, in ¶ 0022, lines 7-13, that the base station may determine a score for the channel based on the RSSI value, the amount of traffic on the channel, and/or the amount of radiated power permitted when communicating via the channel. The base station may compare the score for the channel to a score for another channel to determine whether to select the channel or the other channel to use to communicate); and 
performing the channel reconfiguration by selecting a new channel for serving the wireless devices (Aguirre teaches, in ¶ 0106, lines 6-8, that the base station may select the other channel when base station 220 has attempted to use the initially selected channel a threshold quantity of times); and
 the new channel is selected based on RSSI measurements are performed by the network node on one or more of the following: the current channel in the current frequency interval, a different channel in the current frequency interval, or a different channel in the new frequency interval (Aguirre teaches, in ¶ 0091, lines 11-14, that the base station may determine that a first channel is to be ordered, for selection, before a second channel based on the first channel having a higher score, rank, or priority relative to the second channel. Aguirre teaches, in ¶ 0093, lines 5-7, that the base station may order a first channel before a second channel based on the first channel having a lower RSSI value relative to the second channel). 
	Aguirre fails to expressly teach to wherein: the new channel is in one of the following: the current frequency interval in the current frequency band, a new frequency interval in the current frequency band, or a new frequency interval in a new frequency band.
However, Li, in analogous art teaches to wherein: the new channel is in one of the following: the current frequency interval in the current frequency band, a new frequency interval in the current frequency band, or a new frequency interval in a new frequency band  (Li teaches, in ¶ 0058, lines 7-11, that the spectrum sensing unit 22 is configured to monitor the channels of the current operating band and each of the other frequency bands to detect one or more channels with tolerably low interference to trigger selection and adjustment of the transmit carrier frequency and the receive carrier frequency).
 Li also teaches, in ¶ 0011, lines 4-8, that the spectrum sensing unit being configured to detect interference in the working channel, and, upon detecting interference in the working channel, trigger selection of another channel of the one or more channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aguirre with the triggering of another-channel selection taught by Li. The motivation is to make use of resources efficiently [Li: ¶ 0137, lines 9-10]. 
For Claim 5, Aguirre discloses a method, wherein the channel reconfiguration is triggered when the RSSI measurements from at least a portion of all wireless devices from which RSSI measurements are received indicate high interference (Aguirre teaches, in ¶ 0093, lines 5-9, that the base station 220 may order a first channel before a second channel based on the first channel having a lower RSSI value relative to the second channel (e.g., indicating a lower possibility of interference with other devices using the same channel relative to the second channel)). Li also teaches, in ¶ 0137 lines 4-8, the transceiver to switch to any channel with tolerably low interference should any severe interference disturbs the transceiver performance.
For Claim 7, Aguirre discloses all of the claimed subject matter with the exception of wherein the RSSI measurements performed by the network node are performed prior to being triggered to perform channel reconfiguration.
However, Li, in analogous art teaches that the RSSI measurements performed by the network node are performed prior to being triggered to perform channel reconfiguration (Li also teaches, in ¶ 0011, lines 4-8, that the spectrum sensing unit being configured to detect interference in the working channel, and, upon detecting interference in the working channel, trigger selection of another channel of the one or more channels).
 Li also teaches, in ¶ 0031, lines 4-8, that each base station comprising at least one antenna and at least one transceiver for the wireless communication. The at least one transceiver having: a spectrum sensing unit configured to detect, within a plurality of millimeter wave bands, one or more channels with tolerably low interference for selection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aguirre with the triggering of another-channel selection taught by Li. The motivation is to make use of resources efficiently [Li: ¶ 0137, lines 9-10]. 
For Claim 10, Aguirre discloses a method, further comprising notifying the wireless devices of the availability of the new channel (Aguirre teaches, in ¶ 0085, lines 1-2, that the base station 220 may determine the set of available channels using a threshold. Aguirre teaches, in ¶ 0087, lines 5-9, that the set of available channels may include channels that are used statically by WLAN gateway device 230 (e.g., an enterprise WLAN gateway device 230 or a residential WLAN gateway device 230). Additionally, or alternatively, the set of available channels may include channels that are used dynamically by user device 210, such as when user device 210).
For Claim 13, Aguirre discloses a method, wherein the current frequency interval and the new frequency interval are part of an unlicensed frequency band (Aguirre teaches, in ¶ 0010, lines 1-3, that the base station may select a channel of the unlicensed frequency spectrum to use to communicate).
For Claim 18, please refer to the rejection of Claim 1 above.
For Claim 20, please refer to the rejection of Claim 1 above. 


Claims 9, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sergio Aguirre et al (US 20180132288 A1) in view of Lin Li et al (US 20170171791 A1) as applied to claims 1 or 18 above, and further in view of Mostafa Khoshnevisan et al (US 20170295578 A1).
For Claim 9, Aguirre and Li disclose all of the claimed subject matter with the exception of a spectrum access system (SAS) access to use the new channel. 
However, Khoshnevisan, in analogous art, teaches a spectrum access system (SAS) access to use the new channel (Khoshnevisan also teaches, in ¶ 0029, lines 1-5, an example message call flow between a Citizens Broadband Radio Service Device (CBSD), a spectrum access system (SAS), and a coexistence manager (CXM) for establishing and transmitting on an expanded bandwidth based on a transmission power map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aguirre and Li with the interference information taught by Khoshnevisan. The motivation is to effect efficient spectrum sharing (e.g., bandwidth shrinking or expansion) in a network [Khoshnevisan: ¶ 0032, lines 2-3].
For Claim 14, Aguirre and Li disclose all of the claimed subject matter with the exception that the current frequency interval and the new frequency interval are within the current frequency band extending from 3550 MHz and 3700 MHz.
However, Khoshnevisan, in analogous art, teaches that the current frequency interval and the new frequency interval are within the current frequency band extending from 3550 MHz and 3700 MHz (Khoshnevisan also teaches, in ¶ 0075, lines 4-7, the shared use of 150 MHz of spectrum in the 3550-3700 MHz (3.5 GHz) band for licensed and unlicensed use of the 3.5 GHz band for a wide variety of services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aguirre and Li with the interference information taught by Khoshnevisan. The motivation is to effect efficient spectrum sharing (e.g., bandwidth shrinking or expansion) in a network [Khoshnevisan: ¶ 0032, lines 2-3]. 
For Claim 15, Aguirre and Li disclose all of the claimed subject matter with the exception that the current frequency interval and the new frequency interval are within a Citizens Broadband Radio Service (CBRS) frequency band.
However, Khoshnevisan, in analogous art, teaches that the current frequency interval and the new frequency interval are within a Citizens Broadband Radio Service (CBRS) frequency band (Khoshnevisan also teaches, in ¶ 0029, lines 1-5, an example message call flow between a Citizens Broadband Radio Service Device (CBSD), a spectrum access system (SAS), and a coexistence manager (CXM) for establishing and transmitting on an expanded bandwidth based on a transmission power map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aguirre and Li with the interference information taught by Khoshnevisan. The motivation is to effect efficient spectrum sharing (e.g., bandwidth shrinking or expansion) in a network [Khoshnevisan: ¶ 0032, lines 2-3]. 
For Claim 16, Aguirre and Li disclose all of the claimed subject matter with the exception that one of the current frequency band and the new frequency band is a Citizens Broadband Radio Service (CBRS) frequency band and the other of the current frequency band and the new frequency band is a third generation partnership project (3GPP) frequency band.
However, Khoshnevisan, in analogous art, teaches that one of the current frequency band and the new frequency band is a Citizens Broadband Radio Service (CBRS) frequency band (Khoshnevisan also teaches, in ¶ 0029, lines 1-5, an example message call flow between a Citizens Broadband Radio Service Device (CBSD)) and the other of the current frequency band and the new frequency band is a third generation partnership project (3GPP) frequency band (Khoshnevisan also teaches, in ¶ 0033, lines 17-20, 3GPP Long Term Evolution (LTE) and LTE-Advanced (LTE-A), in both frequency division duplex (FDD) and time division duplex (TDD)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aguirre and Li with the interference information taught by Khoshnevisan. The motivation is to effect efficient spectrum sharing (e.g., bandwidth shrinking or expansion) in a network [Khoshnevisan: ¶ 0032, lines 2-3].
For Claims 17, 19, Aguirre and Li disclose all of the claimed subject matter with the exception that the network node is a Citizens Broadband Radio Service Device (CBSD).
However, Khoshnevisan, in analogous art, teaches that the network node is a Citizens Broadband Radio Service Device (CBSD)(Khoshnevisan also teaches, in ¶ 0029, lines 1-5, an example message call flow between a Citizens Broadband Radio Service Device (CBSD), a spectrum access system (SAS), and a coexistence manager (CXM) for establishing and transmitting on an expanded bandwidth based on a transmission power map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aguirre and Li with the interference information taught by Khoshnevisan. The motivation is to effect efficient spectrum sharing (e.g., bandwidth shrinking or expansion) in a network [Khoshnevisan: ¶ 0032, lines 2-3]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al (US 20140328327 A1) pertains to an method comprising: obtaining, according to a measurement period or triggered by an event, a measurement amount, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal; reporting the measurement amount to a base station; or performing cell selection or cell reselection according to the measurement amount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419